Detailed Action
	This action is responsive to an original application filed on 5/14/2020 with acknowledgement that this application is a 371 PCT with a priority date of 11/17/2017 to Swiss application CH01399/17. 
	Claims 11-22 are currently pending.  Claims 1-10 have been cancelled.  Claim 11 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or listed on an IDS, they have not been considered.  See Page 5 (Lines 21 and 27-28) of the Specification, which references SN EN 20286-2, which is not listed on an IDS.
The information disclosure statement (IDS) submitted on 5/14/2020 was filed on the application filing date of 5/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informality:
On Page 6 (Line 28) of the Specification, “und” should be revised to “and” to ensure proper spelling.   
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informality:  
In Claim 11 (Line 7) “a hollow needle has a continuous passage” should be arranged to “a hollow needle that has a continuous passage” or something similar to ensure proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because it states “wherein the hollow needle is received in the duct of the rotor without any appreciable play” (Lines 1-2) and the term “appreciable play” is a relative term that is not defined by the claim.  Page 5 (Lines 20-33) of the Specification states “The hollow needle is preferably received in the duct of the rotor without any appreciable play (according to SN EN 20286-2).  This means that the hollow needle is received in the duct with a very low fit tolerance.  In particular, the hollow needle, with an outer diameter, and the diameter of the duct of the rotor are realized with a fit H7/g6 according to the standard bore system according to SN EN 20286-2, which allows a fit tolerance zone of between 4 µm und 24 µm in the nominal size range of over 3 mm to 6 mm.  The fit H7/g6 is preferably maintained if the nominal size range of the standard bore is less than or equal to 3 mm or is 
Claim 20 depends on Claim 19, therefore Claim 20 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 19 is indefinite.
Claim 20 is also indefinite because it states “an annular gap size, between the duct and the outer surface of the hollow needle, is at most half a minimum value of a fit tolerance zone of a selected fit” (Lines 2-4) and it is not clear what “at most half a minimum value of a fit tolerance zone of a selected fit” refers to since “a fit tolerance zone of a selected fit” is not defined by the claim and a list of fits to select is not provided in the claim.  
For the purpose of examination, Claims 19-20 will be interpreted as best understood by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 16-22 are rejected as being anticipated by DE 20 2006 012 531 U1 to Hammelmann Maschinenfabrik GmbH (“Hammelmann”).  
As to Claim 11, Hammelmann discloses a nozzle device for a fluid (Machine Translation of Title “jet blasting tool using fluid”, See Annotated Fig. 1), comprising: 
a stator (See Annotated Figs. 1 and 2, the stator including #3 “casing” and the other components of the nozzle device which surround the hollow needle) and which has at least one connection for a fluid line (See Annotated Fig. 2),  
a rotor (Fig. 1 #1) which is mounted in the stator (See Annotated Fig. 1) so as to be rotatable about an axis of rotation (See Annotated Fig. 2 and Machine Translation Paragraph 0027) and has an axial duct (See Annotated Fig. 2), 
wherein a nozzle carrier (See Annotated Fig. 1) for at least one nozzle (See Annotated Fig. 1) is arranged on a first end of the rotor (See Annotated Fig. 1), and 
a hollow needle (Fig. 1 # 6) has a continuous passage (See Annotated Fig. 2) and is arranged in the duct of the rotor (See Annotated Fig. 2) such that the fluid is able to be conducted from the fluid line to the nozzle carrier (See Annotated Fig. 2), and 
the hollow needle is held in a rotationally fixed manner against the stator (Machine Translation Paragraph 0028).
As to Claim 12, Hammelmann as applied to Claim 11 above further discloses wherein the axial duct is continuous (See Annotated Fig. 2, the axial duct continues in one direction without interruption). 
As to Claim 13, Hammelmann as applied to Claim 11 above further discloses wherein the hollow needle extends substantially over an entire axial length of the duct of the rotor (See Annotated Fig. 2). 

As to Claim 16, Hammelmann as applied to Claim 11 above further discloses wherein the hollow needle is held against the stator by a union nut (See Annotated Fig. 1, the union nut appears to hold the stator together, which holds the needle against the stator based on the placement of the needle relative to the stator).
As to Claim 17, Hammelmann as applied to Claim 11 above further discloses wherein the hollow needle has a head (See Annotated Fig. 2), at one end, with a frustoconical head surface (See Annotated Fig. 2). 
As to Claim 18, Hammelmann as applied to Claim 11 above further discloses wherein the stator has a frustoconical surface against which the frustoconical head surface of the hollow needle is supported (See Annotated Fig. 2, the frustoconical head surface of the hollow needle is supported against a frustoconical surface of the stator via a seal). 
As to Claim 19, Hammelmann as applied to Claim 11 above further discloses wherein the hollow needle is received in the duct of the rotor without an appreciable play (See Annotated Fig. 2, it appears that there is no space for the needle to move within the duct of the rotor). 
As to Claim 20, Hammelmann as applied to Claim 19 above further discloses wherein the hollow needle and the rotor are paired such that an annular gap size, between the duct and the outer surface of the hollow needle, is at most half a minimum value of a fit tolerance zone of a selected fit (See Annotated Fig. 2, it appears there is a negligible gap between the duct and the outer surface of the hollow needle).
As to Claim 21, Hammelmann discloses a method of producing a nozzle device as claimed in Claim 11 comprising the step of pairing a rotor with a hollow needle (See Annotated Figs. 1 and 2, the 
As to Claim 22, Hammelmann discloses a kit comprising a rotor and a paired hollow needle for a nozzle device as claimed in Claim 11 (See Annotated Figs. 1 and 2, the nozzle device is a kit that comprises a rotor and a paired hollow needle). 

    PNG
    media_image1.png
    559
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    616
    948
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann in view of US Patent 9,387,528 to Sakamoto et al. (“Sakamoto”). 
As to Claim 15, Hammelmann as applied to Claim 14 above does not disclose wherein the wear-resistant material is a DLC coating. 
However, Sakamoto discloses wherein a DLC coating is used as a wear resistant material on a surface (Col. 5 Lines 48-49).   Sakamoto discloses that utilizing a DLC coating improves abrasion resistance and durability with a low cost material (Col. 5 Lines 54-57).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method taught by Sakamoto of using a DLC coating as a wear resistant material to modify the nozzle device of Hammelmann as applied to Claim 14 above such that the wear resistant material is a DLC coating, as doing so would yield the predictable result of providing abrasion resistance with a known durable material.


As to Claims 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hollow needle received in the duct of the rotor without any appreciable play, and to have the hollow needle and the rotor paired such that an annular gap size, between the duct and the outer surface of the hollow needle, is at most half a minimum value of a fit tolerance zone of a selected fit, as doing so would use a known technique of minimizing space between a fixed component (the needle) and a moving component (the rotor) to yield the predictable result of ensuring that the fixed component (the needle) is held in place.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 7,201,238 to Marvin et al. discloses a wear-resistant material that is a DLC coating.  US Patent 4,806,172 to Adaci et al. discloses a nozzle device for a fluid comprising a stator, a rotor, and a hollow needle.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        August 12, 2021